Citation Nr: 1009873	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2007, the Veteran withdrew his request for a hearing 
before a Veterans Law Judge.


FINDING OF FACT

The Veteran's PTSD has resulted in episodes of depression, 
anxiety, sleep impairment, and poor socialization, but has 
not resulted in suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
disabling for PTSD are not met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In this case the Veteran was provided VCAA notice regarding 
his claim for an increased initial rating by letters dated in 
May 2005 and May 2008.  Furthermore, this appeal arises from 
the Veteran's disagreement with the initial rating evaluation 
following the grant of service connection, the VCAA requires 
that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because of the 
other forms of notice-such as notice contained in the rating 
decision and statement of the case (SOC)-have already 
provided the claimant with the notice of law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 
1055 (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, the Board finds that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The Veteran has been provided VA psychiatric 
examinations and his VA treatment records have been obtained.  
The Board notes that a March 2004 medical statement shows 
that the Veteran applied for Social Security Administration 
(SSA) disability benefits based on cervical spine, lumbar 
spine, and knee disabilities.  Although the SSA records have 
not been obtained, these records relate to orthopedic 
disabilities and not to the Veteran's PTSD.  The Board finds 
that these records are not relevant to the Veteran's claim 
and that the lack of SSA records is non-prejudicial to the 
Veteran.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir. Jan. 
4, 2010) (SSA records related to a back injury are not 
relevant to a claim for VA benefits for PTSD).  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.  In April and June 
2008, the Veteran submitted statements indicating that he had 
no further information or evidence to submit.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

By rating action in January 2005, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective in March 2004.  Later, in an August 2005 decision, 
the RO increased the initial rating to 50 percent, also 
effective from March 2004.  The Veteran maintains that he is 
entitled to an initial rating in excess of 50 percent.  As 
explained below, the Board finds that a higher initial rating 
for PTSD is not warranted.  

On QTC psychiatric examination in September 2004 it was noted 
that the Veteran had full affect, there was no major disorder 
of speech, and the Veteran denied suicidal and homicidal 
ideation.  Memory and judgment were intact and the Veteran 
was properly dressed, with good hygiene.  

In April 2005 the Veteran reported to a VA examiner that he 
had restless sleep, depressed mood and daily panic attacks.  
He stated that a few years back his wife needed to remind him 
about personal appearance and hygiene.  He reported that he 
had been suicidal at times from January 2004 to January 2005.  
The Veteran had multiple obsessional rituals such as checking 
all doors and widows before bed and when he awakened.  On 
examination the Veteran was cleanly groomed and dressed.  His 
memory, attention span and language skills were intact.  His 
affect was anxious but friendly.  The Veteran had no suicidal 
or homicidal ideation.

The Veteran received another QTC psychiatric examination in 
June 2005.  The Veteran related cooperatively and pleasantly.  
There was no inappropriate behavior and the Veteran's speech 
was spontaneous and coherent with normal rate and flow.  
There was no impairment of memory and the Veteran did not 
exhibit excessive or ritualistic behavior.  The Veteran was 
not suicidal or homicidal and his personal hygiene was good.  
There was no impairment of impulse control.  

A March 2009 QTC psychiatric examination report notes that 
the Veteran had poor socialization, and that the Veteran was 
rather anxious and, at times, sad.  The Veteran reported that 
he had had panic attacks and occasional suicidal thoughts, 
but he denied active suicidal ideation or intention.  He was 
properly dressed, his hygiene was good, and his psychomotor 
activity was within normal limits.  Thought processes were 
coherent, there was no disorder of speech, and there was no 
delusional thinking.  

The VA outpatient treatment reports show continuous treatment 
for PTSD since April 2004.  At times the Veteran complained 
of depression, anxiety, insomnia and nightmares.  More often 
these records show that the Veteran was in a good mood, had 
full affect, was well groomed, had good hygiene, and that he 
denied suicidal ideation.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Although the Veteran reported in April 2005 to have had past 
suicidal ideation and past problems with personal hygiene, 
none of the examination reports or numerous outpatient 
treatment records since March 2004 have reflected such when 
the Veteran was observed.  Although occasional suicidal 
thoughts were noted in March 2009, the Veteran specifically 
denied active suicidal ideation or intent at that time.  The 
Veteran did report daily panic attacks in April 2005 and 
panic attacks in March 2009; however, such is not shown by 
the remainder of the records, and there is no indication that 
panic attacks have affected the Veteran's ability to function 
independently, appropriately and effectively.  The Veteran 
did report obsessional rituals in April 2005, but there is no 
indication that such has interfered with the Veteran's 
routine activities and the remainder of the records indicate 
that the Veteran did not have obsessional rituals.  Overall 
the records show that the Veteran has more nearly met the 
criteria for a 50 percent rating than a 70 percent rating 
ever since the grant of service connection.  The greater 
weight of the evidence shows that the Veteran does not 
exhibit such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  

The medical records reveal Global Assessment of Functioning 
(GAF) scores ranging from 41 to 60.  GAF scores, ranging from 
41 to 50, are consistent with serious symptoms reflecting 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or serious difficulty in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.  The Board, however, notes that the 
Veteran must be rated on his actual PTSD symptoms, and, as 
shown above, the Veteran does not experience such severe 
symptoms.  

Because the Veteran has not met the criteria for a 70 percent 
rating at any time since the grant of service connection, he 
is not entitled to a higher "staged" rating due to 
significant change in the level of disability.  See Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999).  

The Board has considered an extraschedular evaluation for the 
Veteran's PTSD under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the Veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  The Veteran's PTSD, 
however, has not resulted in hospitalization or marked 
interference with employment.  Accordingly, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
Veteran's symptoms and disability level.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that an initial 
rating in excess of 50 percent for PTSD is not warranted.




							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


